  8:18-cv-00541-JFB-CRZ Doc # 77 Filed: 09/21/21 Page 1 of 1 - Page ID # 375




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WARREN D. CROZIER, for minor A.C.;
and PAULA M. CROZIER, for minor
A.C.;                                                    8:18CV541

                     Plaintiffs,
                                                           ORDER
      vs.

WESTSIDE COMMUNITY                 SCHOOL
DISTRICT, et al.;

                     Defendants.


      The minor plaintiff becomes an adult on October 14, 2021.

      Accordingly,

      IT IS ORDERED:

      1)   Plaintiff’s appointed counsel will confer with the minor plaintiff after
A.C. becomes an adult and determine whether she wishes to pursue this case in
her own name.

       2)    On or before October 25, 2021, Plaintiff’s counsel shall file a notice
with the court stating whether A.C. will be pursuing this case as an adult.

     3)     The clerk shall set an internal case management deadline of
October 25, 2021 to confirm the notice has been timely filed.

      4)     Any changes in the discovery and dispositive motion deadlines, if
any, will be discussed during the conference with the parties which has already
been set for November 16, 2021.

      Dated this 21st day of September, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
